Citation Nr: 1032556	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tremors, to include as a 
residual of exposure to herbicides during service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from May 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in part, denied service connection for tremors.  

In July 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A transcript 
of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for tremors.  
He specifically asserts that he has this disability as a result 
of exposure to herbicide agents, Agent Orange, during active 
service.  

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service." 
38 U.S.C.A. § 1116 (f).

The evidence establishes that the Veteran served in Vietnam 
during the requisite period of time. He is presumed to have been 
exposed to Agent Orange during service. 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: AL 
amyloidosis; chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted if 
the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2009).  While some neurologic disorders are among 
those listed, tremor is not one of the specified disabilities for 
which service connection can be granted on a presumptive basis of 
exposure to Agent Orange. 38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).  

There is evidence of record revealing that the Veteran has a 
current diagnosis of essential tremor of the hands.  No VA 
examination has been conducted which specifically addresses the 
Veteran's claimed disability.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination for tremors.  
The report of examination should include a 
detailed account of all manifestations of 
tremors and neurologic disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
to review the evidence of record with 
attention to the  service treatment 
records and indicate:

*	The diagnoses of any neurologic 
disorder and/or tremor present.

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that any current neurologic disorder 
and/or tremor is the result of active 
service or exposure to herbicides 
during active service.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

2.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
report does not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Following the above, readjudicate the 
Veteran's claim.  If either benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

